14‐1714 
        Segarra v. Federal Reserve Bank of N.Y. 
         
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                   
                                          SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 23rd day of September, two thousand 
        fifteen. 
                                          
        PRESENT:  AMALYA L. KEARSE,  
                      BARRINGTON D. PARKER, 
                      RICHARD C. WESLEY, 
                                  Circuit Judges. 
        ____________________________________________  
         
        CARMEN M. SEGARRA,  
         
                                  Plaintiff ‐ Appellant, 
         
                      ‐v.‐                                       No. 14‐1714 
         
        THE FEDERAL RESERVE BANK OF NEW YORK, MICHAEL SILVA, 
        MICHAEL KOH, JOHNATHON KIM,                        
                
                                  Defendants ‐ Appellees. 
                                   
        ____________________________________________  
         
 FOR APPELLANT:            Linda J. Stengle, Stengle Law, Boyertown, PA. 
  
 FOR APPELLEES:         Thomas C. Baxter, Jr., David Gross, Thomas M. Noone, 
                        Federal Reserve Bank of New York, New York, NY; 
                        Richard F. Hans, DLA Piper LLP, New York, NY.   
____________________________________________  
 
      Appeal from the United States District Court for the Southern District of 
New York (Abrams, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the district court be and 

hereby is AFFIRMED.   

      Plaintiff‐Appellant Carmen Segarra filed a whistleblower claim against her 

former employer, the Federal Reserve Bank of New York, and three of its 

employees.  The district court dismissed Plaintiff’s suit by memorandum‐opinion 

dated April 23, 2014, and order dated April 24, 2014.  Plaintiff now appeals.   

      Segarra argues principally on appeal that the First Amended Complaint 

should not have been dismissed because it sufficiently pleaded that Segarra was 

fired for reporting various unlawful acts.1  We agree with the district court that 

Segarra failed to state a claim upon which relief can be granted.  Further, her 

proposed Second Amended Complaint does not cure the deficiencies in the First 


1 We find that the arguments Segarra raises for the first time in her reply brief are 
inadequately presented on appeal.  Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998). 


                                            2
Amended Complaint.  We have considered Segarra’s remaining arguments and 

conclude that they are without merit.   

          For the reasons stated above and in the accompanying per curiam 

opinion,2 the judgment of the district court is AFFIRMED. 

           

                                            FOR THE COURT: 
                                            Catherine O’Hagan Wolfe, Clerk 
 
                                              




2    As to the accompanying per curiam, Judge Kearse concurs in result only.   


                                                 3